Citation Nr: 0739667	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected pes planus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chronic lumbosacral strain (low back 
disability).  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of right knee strain.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of left knee strain.  

5.  Entitlement to a compensable evaluation for the service-
connected residuals of an injury to the 4th finger of the 
left hand.  

6.  Entitlement to a compensable evaluation for the service-
connected hearing loss.  

7.  Entitlement to service connection for the claimed 
residuals of burns to the feet.  

8.  Entitlement to service connection for a claimed sinus 
condition.  

9.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970, and from July 1978 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the RO that, in 
pertinent part, denied increased ratings for the service-
connected pes planus, low back disability, left and right 
knee disabilities, and residuals of an injury to the 4th 
finger of the left hand and also denied service connection 
for residuals of burns to the feet, a sinus condition, and 
GERD.  

In September 2007, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Veterans Law Judge.  

At the hearing, the veteran submitted additional evidence 
that was accompanied by a waiver of initial RO consideration.  
This evidence will be considered by the Board in reviewing 
the veteran's case.  

The issues of service connection for the claimed residuals of 
burns to the feet and GERD are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected pes planus is not shown to be 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, with marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  

2.  The service-connected lumbar spine disability is not 
shown to be productive of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months, forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

3.  The service-connected right knee disability is not shown 
to be manifested by limitation of motion of 30 degrees 
flexion or 15 degrees extension, moderate instability, 
subluxation or incoordination, or x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

4.  The service-connected left knee disability is not shown 
to be manifested by limitation of motion of 30 degrees 
flexion or 15 degrees extension, moderate instability, 
subluxation or incoordination, or x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

5.  The service-connected left 4th finger injury residuals 
currently is shown to be evaluated at the maximum evaluation 
under Diagnostic Codes 5227 and 5230; manifestations 
reflective of a disability picture consistent with amputation 
of that digit are not demonstrrated.  

6.  The VA audiometric test results show that the service-
connected hearing loss is manifested by level I hearing in 
the right ear and level I hearing on his left.  

7.  The veteran currently is not shown to have a sinus 
condition due to any event or incident of the veteran's 
period of active service.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected pes planus 
have not been met.  U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Code 5276 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5237, 5243 (2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
inlcuding Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  

5.  The criteria for the assignment of a compensable 
evaluation for the service-connected left 4th finger injury 
residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5155, 5227, 5230 (2007).  

6.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100 (2007).  

7.  The veteran does not have a sinus disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in August 2004 and December 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to claims for increased rating as well.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

 In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.  Entitlement to an evaluation in excess of 30 percent for 
pes planus.

First, the veteran contends that his service-connected pes 
planus warrants an evaluation in excess of 30 percent.  

The veteran's disability is currently evaluated as 30 percent 
disabling under Diagnostic Code 5276.  Under this code, pes 
planus will be evaluated as  noncompensable where the 
disability is mild, with symptoms relieved by built-up shoe 
or arch support.  

A 10 percent evaluation is warranted where the disability is 
moderate, with weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  

A 20 percent evaluation is warranted, where the condition is 
unilateral, or 30 percent where bilateral, if the disability 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  

And a maximum 40 percent evaluation is warranted, where the 
condition is unilateral, or 50 percent where bilateral, if 
the disability is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, with marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

In order to determine the extent and severity of the 
veteran's service-connected pes planus, the veteran was 
afforded VA examinations dated September 2004 and January 
2005.  The September 2004 examiner reported the veteran's 
medical history and symptoms for the record.  The veteran 
reported that he had bilateral arch pain that will sometimes 
go up his leg.  He was a sales associate with the Post 
Office, and his complaints seemed to be related to his amount 
of weight bearing and activity during the day.  The veteran 
was noted to have not missed work due to his condition.  

Upon examination, the skin of the veteran's feet was noted to 
be within normal limits for color, temperature, texture, hair 
growth, and age.  There were no focal lesions or protected 
sensation, and the muscle strength was 4.  His range of 
motion was within normal limits from the ankles to the toes.  

With weight bearing, the veteran was noted to have medial 
prominence of bilateral arches that were rigid on 
examination.  The Achilles tendons were straight without heel 
valgus or varus in stance.  Bilateral bunions with slight 
contracture of the lesser toes was noted.  

The X-ray studies revealed, AP, small bunion with hallux 
valgus and loss of IPJ spaces noted bilaterally.  Lateral, 
there was a collapsed mid foot consistent with severe 
congenital pes planus.  The calcaneal pitch angle was nearly 
inverted due to the severity of the pes planus.  The x-ray 
was otherwise unremarkable to bone density.  

The veteran was diagnosed with congenital severe bilateral 
pes planus.  The veteran was noted to have pain in the 5/10 
range by the end of a hard working day.  The veteran was 
noted to wear orthotics that give relief.  The examiner also 
indicated that there was no palpable tenderness with motion, 
no edema, and no weakness or instability.  

The veteran was also afforded a VA examination in January 
2005.  He was noted to use insoles and reported pain with 
prolonged standing and prolonged walking.  Upon examination, 
he had a normal range of motion involving the ankles and 
toes.  When standing, he was noted to have medial prominence 
of his arches, bilaterally.  

The Achilles tendons were straight, and the veteran was noted 
to have bilateral bunions and bilateral hallux valgus as well 
as bilateral pes planus.  The examiner indicated that the 
veteran's pes planus was severe and confirmed on x-rays.  

The veteran was diagnosed with bilateral pes planus with 
bilateral hallux valgus and degenerative changes.  The 
examiner then indicated that the veteran had pain and some 
fatigability and weakness.  He wore corrective inserts in 
both shoes that help with his foot pain and was able to work, 
but he could not do prolonged standing or walking.  There was 
no painful motion, edema, or tenderness.  There was mild 
weakness, but no instability.  The Achilles tendon was in 
proper alignment, and there was no pain on manipulation, and 
no evidence of abnormal weight bearing.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the service-
connected pes planus.  Under Diagnostic Codes 5276, a higher 
evaluation is not warranted unless the disability is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, with marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  A review of the 
medical evidence above shows that the veteran's disability, 
while considered severe, is not productive of these symptoms.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects full range of motion.  

In addition, the veteran was noted to have no painful motion, 
edema, or tenderness.  There was a finding by one examiner of 
mild weakness, but no instability, and there was no pain on 
manipulation, and no evidence of abnormal weight bearing.  
The Board therefore holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.  



B.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain.

Next, the veteran contends that he should receive a higher 
evaluation for his service-connected low back disability.  

Here, the veteran's lumbar disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5237.  
Diagnostic Code 5237 is part of the General Rating Formula 
for Diseases and Injuries of the Spine, effective September 
26, 2003, 38 C.F.R. § 4.71a, which provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching, in the area of the spine affected by 
the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater that 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 30 degrees but not greater that 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 
a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar 
spine, and 

a 100 percent evaluation is warranted where there 
is unfavorable ankylosis of the entire spine.  

To the extent that the veteran has been diagnosed with 
intervertebral disc syndrome, the veteran's disability could 
be evaluated under Diagnostic Code 5243.  Under this code, 
the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The medical evidence in this case consists of a VA 
examination dated in January 2005.  The veteran reported 
having spasms in his lower back and taking medication as 
needed.  He worked at the Post Office, but was limited in 
what he could lift, with anything over 25-30 pounds being too 
heavy.  The veteran also reported pain in his back with 
prolonged walking and repetitive use, although the veteran 
reported no decrease in range of motion on increased use.  

The veteran also reported one incapacitating spell in the 
past year, where he was ordered to bed for two days.  His 
symptoms were pretty much the same day-in and day-out in that 
he did not really have flare-ups with his back.  

Upon examination, the veteran was noted to have forward 
flexion of 95 degrees, extension of 30 degrees, lateral 
flexion of 35 degrees bilaterally, rotation of 30 degrees to 
the left and 25 degrees to the right.  Rotation was noted to 
be limited by pain.  With repetition there was no increase in 
loss of range of motion due to pain, fatigue, weakness or 
incoordination.  

The veteran's knee jerks and ankle jerks were brisk and equal 
bilaterally. The veteran was diagnosed with residuals of 
lumbar spine injury with chronic lumbosacral strain.  The 
examiner also noted that the veteran's back pain was located 
in the lumbar area and did not radiate.  There was also no 
additional limitation following repetitive use or during 
flare-ups.  The spine was slightly painful on motion with 
mild tenderness, but no weakness or spasm.  There was no 
neurological deficit noted and the veteran was noted to have 
had one incapacitating episode in the past 12 months.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 5243 
for intervertebral disc syndrome, the veteran's back 
condition must have been productive of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Here, the 
veteran was noted to have one such episode lasting two days 
in the past 12 months.  

In order to warrant a higher evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher evaluation will be awarded where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees, combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

As noted, the veteran's range of motion studies will not 
support a higher evaluation under these criteria, nor is 
there evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as noted 
above, the record does not reflect objective evidence of 
additional impairment beyond the limitations noted, as caused 
by such pain, weakness or related factors.  

The VA examiner noted that, with repetition, there was no 
increase in loss of range of motion due to pain, fatigue, 
weakness or incoordination, and there was also no additional 
limitation following repetitive use or during flare-ups.  The 
spine was slightly painful on motion with mild tenderness, 
but there was no weakness or spasm indicated on examination.  
Evidence indicating a finding of additional functional loss 
beyond that which is objectively shown in the examinations is 
not shown.  

Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.  


C.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right and left knee strain.

The veteran's right and left knee disabilities are currently 
evaluated as 10 percent disabling under Diagnostic Code 5260.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Under Diagnostic Code 5260, the condition will be 
evaluated as noncompensable if flexion is limited to 60 
degrees.  A 10 percent evaluation is warranted where flexion 
is limited to 45 degrees.  

A 20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  And a maximum 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  

A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted 
where extension is limited to 20 degrees.  A 40 percent 
evaluation is warranted where extension is limited to 30 
degrees.  And a maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees. 

The veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling if the disorder is 
found to be slight.  

A 20 percent evaluation is awarded for a moderate disability.  
And a maximum 30 percent evaluation is awarded if the 
disability is found to be severe.  

Here, the Board also notes that, under Diagnostic Code 5010, 
arthritis due to trauma substantiated by x-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved (DC 5200 etc).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the arthritis is to 
be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 

The medical evidence in this case consists primarily of VA 
examinations dated in September 2004 and January 2005.  Upon 
examination, the September 2004 examiner found that the 
veteran could fully extend both of his knees without any pain 
or limitations.  He could also fully flex each knee to 140 
degrees without any pain.  There was no weakness to 
repetition against a small amount of weight in either knee, 
and strength was equal and good in both lower extremities.  
The patellae in each region would lax and did demonstrate a 
click moving medial to lateral in each direction.  

There also was no ligament laxity noted in either knee to 
either  anterior posterior or medial lateral stress or 
effusion either joint.  The veteran was diagnosed with 
degenerative joint disease of the knees.  

The veteran was noted to have pain 2-3 hours during the day 
that was eased with rest and medication.  Prolonged walking 
and standing was noted to exacerbate the knee conditions.  No 
pain was noted with range of motion on either knee, no 
limitation noted with repetitive use, and instability and 
laxity was noted in the patellae, bilaterally.  

The January 2005 examiner also noted pain with prolonged 
walking and standing and noted that there was an increase in 
pain on repetitive use, but found no change in range of 
motion.  This examiner also noted that the veteran does have 
flare-ups in his knee conditions and indicated that at times 
the knees will lock.  The veteran's symptoms were noted to 
improve with rest and medication.  

Upon examination, the veteran was able to fully extend both 
knees to 0 degrees, and flex both knees to 130 degrees.  
There was no joint effusion and the examiner stated that he 
did not detect any laxity in either knee.  Strength was 
normal and there was no tenderness.  There was mild crepitus, 
bilaterally.  The veteran was diagnosed with residuals of 
right and left knee strain, with mild degenerative changes.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's right 
and left knee disabilities.  Under Diagnostic Codes 5260 and 
5261, limitation of motion of 30 degrees flexion and 15 
degrees extension must be present to warrant a higher 
evaluation.  In this case, the VA examiners found flexion of 
between 130 and 140 degrees.  There was also no limitation of 
extension.  

In addition, while degenerative changes were noted, the 
veteran's knee was found to have minor evidence of joint 
laxity or instability in the patellae on one examination, 
there was no other evidence of laxity, and the other VA 
examiner found no instability.  

This evidence does not indicate a higher evaluation is 
assignable, under Diagnostic Code 5257.  Finally, no x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, was indicated in order to warrant an increased 
evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects full to nearly full range of motion.  

In addition, while some pain was reported on repetitive use, 
to include prolonged standing and walking, neither examiner 
found a change in range of motion due to such pain. The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  


D.  Entitlement to a compensable evaluation for residuals of 
an injury to the 4th finger of the left hand.

Here, the veteran's right index finger disability is 
currently rated as noncompensable under Diagnostic Code 5227.  
Under this code, the maximum evaluation available is no 
percent where there is either favorable or unfavorable 
ankylosis of the ring or little finger.  

A note to this section, however, requires consideration of 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Ankylosis is considered favorable if the metacarpophalangeal 
or proximal interphalangeal is ankylosed and there is a gap 
of two inches or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible.  

Ankylosis will be considered unfavorable if (i) the 
metacarpophalangeal or proximal interphalangeal is ankylosed 
and there is a gap of more than two inches between the 
fingertips and the proximal transverse crease of the palm, 
with the fingers flexed to the extent possible, or (ii) both 
the metacarpophalangeal or proximal interphalangeal joints of 
a digit are ankylosed, even if each joint is individually 
fixed in a favorable position.  Finally, ankylosis will be 
rated as amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, if both the 
metacarpophalangeal or proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone.  

Under Diagnostic Code 5155, a 20 percent evaluation for 
amputation of the ring finger is warranted for metacarpal 
resection (more than one-half the bone lost).  Without 
metacarpal resection, a 10 percent evaluation is warranted if 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto.  

The disability may also be evaluated under Diagnostic Code 
5230, which provides for a maximum noncompensable rating for 
any limitation of motion of the ring or little finger.  

Here, the Board notes that the veteran is currently evaluated 
as noncompensable Diagnostic Code 5227.  This is the maximum 
rating available under this code for the veteran's condition.  
It is also the maximum evaluation available under Diagnostic 
Code 5230.  Because the maximum rating has been awarded for 
under Diagnostic Codes 5227 and 5230, no additional higher 
evaluation is warranted due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).  

The Board therefore instead looks to Diagnostic Code 5155 to 
see whether the veteran's condition warrants a higher 
evaluation under that code for loss of use of the left ring 
finger.  Under Diagnostic Code 5227 requires consideration of 
whether evaluation as amputation is warranted under this 
Diagnostic Code 5155.

The medical evidence relating to the veteran's left ring 
finger is contained primarily in a January 2005 VA 
examination.  Upon examination, the veteran was noted to have 
stenosing tenosynovitis of the left fourth finger.  His range 
of motion was normal, but when the veteran straightens the 
finger all of the way, it locks in position.  He must then 
use his other hand in order flex it.  As a result, the 
veteran was noted to have trouble lifting anything heavy with 
the left hand.  

Based on the foregoing, the Board finds that the disability 
picture does not warrant a higher evaluation under Diagnostic 
Code 5155.  Based on the evidence in the record, a finding of 
neither favorable nor unfavorable ankylosis under these 
criteria is warranted.  Consideration of whether evaluation 
as amputation under Diagnostic Code 5155 is therefore not 
warranted.  


E.  Entitlement to a compensable evaluation for hearing loss.

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.  

The medical evidence in this case consists primarily of an 
audiological evaluation dated in March 2006.  This 
examination reveals maximum pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
55
LEFT
15
20
15
35
45

Speech audiometry revealed speech recognition ability of 94 
percent correct for both ears.  

The mechanical application of the rating schedule to the 
examination of record shows that the veteran had a maximum 
level I hearing in each ear.  Under 38 C.F.R. § 4.85, this 
evaluation warrants a noncompensable disability rating for 
the veteran's current hearing loss.  38 C.F.R. § 4.85; 
Diagnostic Code 6100 (2005).  In light of the foregoing, 
entitlement to a higher evaluation for the veteran's 
disability is not warranted.  



F.	Extraschedular consideration.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, that there is no showing that the 
veteran's disabilities have necessitated frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


III.  Entitlement to service connection for a sinus 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for a claimed 
sinus condition.  

The service treatment records do not indicate that the 
veteran was diagnosed with or sought treatment for a sinus 
disorder in service.  In addition, the veteran's post-service 
records do not indicate a diagnosis of a sinus condition.  

Based on the foregoing, the Board finds that the veteran's 
claims of service connection for a sinus condition must be 
denied.  The medical evidence does not indicate that veteran 
has been diagnosed with a sinus disability. And without a 
current diagnosis, a claim of service connection for any such 
condition cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the veteran may feel that he has a sinus disability 
that is related to his service, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against a 
finding that the veteran has a sinus disability.  The claim 
of service connection accordingly must be denied.  



ORDER

An increased evaluation in excess of 30 percent for the 
service-connected pes planus is denied.

An increased evaluation in excess of 10 percent for the 
service-connected chronic lumbosacral strain is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected residuals   of right knee strain is denied.

An increased evaluation in excess of 10 percent for the 
service-connected residuals of left knee strain is denied.  

An increased, compensable evaluation for the service-
connected residuals of injury to the 4th finger of the left 
hand is denied.  

An increased, compensable evaluation for the service-
connected hearing loss is denied.  

Service connection for a claimed sinus condition is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service connection for the 
residuals of burns to the feet and GERD must be remanded for 
further action.  

Here, the Board notes that the veteran's service treatment 
records indicate that the veteran suffered burns to his feet 
in service.  He testified in this regard that he currently 
had residuals of these burns, to include scars and 
sensitivity to cold.  

The Board also notes that the veteran was seen in service in 
May 1979 for stomach cramps, diagnosed as questionable 
gastritis.  The veteran testified that he had acid reflux in 
service and took over-the-counter medications for this during 
and after service.  

The veteran, however, has not been afforded VA examinations 
in connection with these claims in order to determine if he 
has these conditions and if so, whether they had their onset 
in service.  

The Board finds therefore that these matters must be remanded 
for further development to include an appropriate VA 
examination to determine whether the veteran has residuals of 
burns to his feet and GERD that are related to or had their 
onset during service.  Pursuant to VCAA, such an examination 
is necessary to adjudicate these claims.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  

Upon remand, therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for residuals 
of burns to his feet and for GERD.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature of any burn 
residuals of the feet or GERD found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
residuals of burns to the feet and GERD 
found to be present.  

If the examiner diagnoses the veteran as 
having current disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
conditions were caused by or had its 
onset during service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


